Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 1 of 32




                  EXHIBIT A.17
       Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 2 of 32




10/30/2020


To: The Honorable Lorna G. Schofield
    United District Judge
    Southern District of New York
    Foley Square New York, NY 10007

From: Michael Mabry

       Gainesville, VA 20155
       Victim Identification Number (VIN)


Your Honor,
                                             -
I was first introduced to Centra Tech in early 2017. I invested in the pre-ICO at the Centra Black
level. Before investing, I reached out to Mr. Sam Sharma to discuss their vision of how Centra
would work. From what I remember, Sam was extremely excited and sincere in making Centra
Tech into a crypto exchange and online retail portal for people to buy goods and services with
cryptocurrency. At the time, it was a novel idea and not many cryptocurrencies were offering a
way to use crypto in a real way. So, I invested.

I am aware of the charges and I do not believe he and the other officers at Centra were trying to
steal from anyone. They all went out of their way to explain what was going on every step of the
way. I could reach out to Sam and Centra employees if I had a concern. They responded very
promptly and professionally. As it has been some time, I cannot recall all the communications that
occurred with the investors and myself but I do know they tried to make this work and put out all
kinds of communication to everyone. They had many Q&A sessions for the investors and sent out
minutes to the entire community. You always knew what was going on. I was incredibly surprised
by the charges and even now many cryptocurrencies are doing exactly what they were trying to
do. They were ahead of the curve. When Centra ended, a company called bitpay offered a debit
visa card remarkably similar to Centra’s MasterCard. It functioned the same except my Centra
Black card was metal and had a chip, a feature most cards did not have at the time. It was a beautiful
card.

In all my conversations with Sam and there were quite a few in the beginning, I never heard him
say the Centra token was like a stock. To the contrary, he said it did not give investors any equity
in the company. He would always say it was a utility token and the value was based on its use
during purchases and transactions. It was like the Binance token, which is used to trade
cryptocurrencies and pay for fees.

The unfortunate events of Bitcoin’s crash in 2018 is what caused me to sell many of my tokens to
include Centra. I made a profit overall, but I lost 1.2 million in profits due to the banks limiting
my trades to $10,000 per day. It took too long to sell off due to those limitations. If you paid
attention to the markets, you could have sold during the downturn. Many chose to hold, and it cost
       Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 3 of 32




them greater loses then they expected. I really believe those loses were just market forces beyond
anything Centra or any crypto could predict or control. Sam and the Centra officers should not be
to blame for the downturn and the loses. They could do nothing to stop it and all the crypto industry
took a hit.

I hope you consider the situation Sam and the others were facing when loses occurred. As for me,
I do not feel I was defrauded or mislead in any way. I knew the risk and reward when I invested
in Centra. Had they been allowed to continue the company, I believe they would have done great.
Hindsight is twenty-twenty, but they did what others are now doing. So, I do not see how that
could be wrong. Ahead of the crowd and daring but not wrong.


Highest Regards,


Michael Mabry
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 4 of 32




                  EXHIBIT A.18
      Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 5 of 32




                 STATEMENT OF LORRAINE MARTINEZ



1. I was the head of Centra Tech' s human resource department and my title was
Human Resources Manager.

2. I would submit bi-weekly payroll to ADP for all of the employees.

3. My job duties also included recruiting, employee workplace policies such as
computer retention, dress code, code of conduct policies, employee background
checks, employee onboarding forms , employee record keeping, employee expense
reports, employee health insurance and unemployment insurance, etc. I was in the
process of drafting a Centra Tech employee handbook.

4. I typically worked at Centra Tech from 9-6 Monday-Friday at the Centra Tech
office in Miami Beach, Florida.

5. As the HR Manager, I was aware of the various departments at Centra Tech
including legal, compliance, management, product development, customer support,
operations and marketing.

6. At its peak there were approximately 30 in house employees at Centra Tech while
I worked there.

7. My employment at Centra Tech was from January 22 nd , 2018 until approximately
the end of April 2018.

8. Prior to my employment at Centra Tech, I obtained the following degrees from
the College of Business at Florida International University: Hmnan Resources
Management      Certification,  Human       Resources    Management/Personnel
Administration (2014), and Bachelor of Business Administration (2011).
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 6 of 32




                  EXHIBIT A.19
        Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 7 of 32



Honorable Lorna G. Schofield

United States District CourtJudge
Southern District of New York
40 Foley Square New York, NY 10007



Your Honor,

My name is Torno Matsumoto, a Securities firm employee residing in Hong Kong. I am writing to provide
my experience communicating with Sohrab Sharma ("Sam" ) as I was in close communication with him as
a purchaser of the Centra token and user of the Centra card issued by Centra Tech. I am aware of the
allegations in the indictment and the fact that he plead guilty to the charges. He was a very sincere and
respectful person who worked hard to deliver innovative products, and I am very saddened to see him
as a defendant before the court now.

My first contact with Sam was back in July 2017 through the chat application, telegram and slack. He
appeared on the chat on a regular basis to answer questions and provide updates to the potential
customers interested in the Centra card.

l would like to emphasize that Sam promised the delivery of the Centra product lines under the premise
that the CTR token is not a security but an utility token that will be used in the Centra ecosystem and
that the Centra card rewards will work similar to other credit card points reward systems (no dividends).
Under these assumptions, Sam promised 2 things: 1) A Centra wallet that holds various crypto
currencies including CTR and 2) a working Centra debit card that can be used where major credit cards
are accepted. I purchased the Centra black card for myself and for my wife for 100 Ethereum each and
rec•eived the cards in December 2017. The mobile wallet and cards worked just as Sam had promised,
and my wife and I used the card in several different merchants and restaurants in Hong Kong and Japan.
Nevertheless, the technology was quite impressive as I was able to choose the crypto currency I wanted
to use, and the Centra wallet would instantly convert to US dollars and make the payment when the
card was used. Unfortunately, the card stopped working after a few months when Centra tech was
forced to shut down the system,

I sincerely believe Sam was working in good will to provide the product and services to the Centra tech
customers with no intention to make a profit through fraudulent activifies. He delivered the products to
me and others including a few I have met, and the products worked as promised. I hope these points
can be considered in giving Sohrab Sharma a reduced sentence as it even hurts me to see someone who
worked so hard be in Mr.Sharma' s position now.

Thank you.




                                                                               ~  Torno Matsumoto
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 8 of 32




                  EXHIBIT A.20
          Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 9 of 32


 November 9, 2020

 Honorable Lorna G. Schofield
 United States District Court Judge
 Southern District of New York
 40 Foley Square
 New York, NY 10007

 Re:   Sohrab "Sam" Sharma


 Your Honor.

       My name is Jonathan Mendez, Pastor and good friend of Sam. I pastor a
group of youth in Brooklyn NY. I work as a technician for our NY city hospitals,
caring for those who are in need. I have known Sam for many years and met Sam
when I first was hired to work for a car dealership. It did not take much to find a
friend in him but most importantly, a brother. Sam is someone I knew to be full of
pentanal and someone who would be great in life. He was always diligent with his
work, faithful in taking care of his responsibilities, always took care of his parents,
always had his best interest in others before himself and most of all, always had a
smile on his face with Joy, Laughter and full of energy. Sam is a person who would
draw many people toward him because of who he is. I have been grateful and
blessed that God placed him in my life and has trusted me to be apart of his,
sharing the good times with him in laughter but also sharing the bad times. I
always told Sam, "just because you make a mistake in life does not mean it's over,
sometimes we go through experiences to learn for the better, to build us and
prepare us for something greater in life". I had the chance to speak with Sam in
this season and hard moment in his life. He expressed, "He is aware and
understands the things he has done that placed him where he is now" with Sound
of tears, I can hear him expressing remorse. Your honor, I do believe in justice
but I also believe in helping those who are before us, I believe in helping o
Generation of youth, guiding them to the right place and creating for them ~....
                                                                             a,t,,.__..
opportunity of change in life. I know Sam will take that course and be the
can be for himself. Though he is in front of you all, I know Sam has no lo
value of being a Nuclear bomb, full of potential, who can createclta
who struggle on a day to day bases but also for himself. I beli
      Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 10 of 32



day we all can display, Love, Kindness, Hope, Mercy and opportunity for our
future and begins with Sam.
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 11 of 32




                  EXHIBIT A.21
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 12 of 32


11/3/2020
Iln11cu-ablc T oma G. "icho[idd
I fniled Stales Oislrid Court Judge
Southern District of New York
40 Foley Square
New York, NY I0007



My name is Ali Pooladi, I know Suhrah Sharma si.ncc hewn~ bum, I am his muiernal uncll'. Wl'
have a grcal relntionship anu J have a knowledge of' hi, cm1rl ,itu:.llion. Sohrab is ii grne;:ruu,,
caring . kind. and loving persnn. Ik ha~ a gemle soul. a big heart, ,1ud a very ~wect dcml',mor. Ile
is a hard worker nnd 1.nvcd 1(1 bclp people especially his fomily.
He was always tn11ce111cd a11d asked rnc inany times lhal il' Wl' an: doing nk., and ncedl.'d any
help.
In April 20 19 when my paren~ were in FL for his birthday, wbich was the lust hirthday 111y dad
hnd with him. when I cnlk·d lo wish him happy hi11hday. lu: got cmolioual and said that 1 wi~h
yuu and the rest of lhe fomily were here, I wan I 311 or n,y family together with 111.:. J k wus fill
happy lo have my dad next lt) him. My dad had a very clo~e relationship and i::pcciul bond wi1h
his l.irst born grand son. Sohrab. Thnt bi11hday wus th..: la~I one my Jad had wi1h him_ he passed
away sep 20 19 and my nephew wa:, not able lei allt:nd his funer:.il in ln1n because oflhis on going
case. It hurt him very mud1.
I am fully aware of hi~ c1iurl case. your honor, he i~ a Jeecnl. gcncrou:... hardw,1rking. and
trustwonhy person, wht' made mistt1kcs and i~ very rcmorst'ful.
Sohrab knows thut his actions have consequences bul please lakl' his regrel and remorserulnes~
in ronsidtration. SC1hrah will ~,rive 10 make mm;nds aml I 11m sure we will gel W see his good
works bringing fruitful result~ tll c1ur s11dcty ii' he w11uld he given c1 ~e,ond chance.


Very ln>ly y o » ~



Ali Po()ladi                          -
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 13 of 32




                  EXHIBIT A.22
      Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 14 of 32




11 /4/2020

Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

To: Honorable Lorna G. Schofield :

My name is Forouzan Pooladi, I am Sohrab Sharma's
mother, and know him for his entire life. I don't know from
where I can start your Honor for you to know my son
better, and writing was never one of my strong subject in
School
I wish there was an ideal place to begin, but where does
one start when a loved one's fate is laid across someone
else's table .

Schrab came from a good family, my ex-husband ,
Sohrab's father, is a reputable doctor and I was a nurse.
We immigrated to United States for pursuing a better life.
After few years, our path changed to getting divorce and
changed everyone's life for ever.
Sohrab is our only child , and we love him so much. He
had a tough time growing up and cooping with his dad and
I separation. I tried my best to bringing him up as
responsible, and honorable young person as possible.
When Schrab was in middle school, and then high school ,
I never heard anything except that he is a bright, friendly,
compassionate, respectful, and well-mannered young
man. He used to play basketball, wrestling , and lacrosse.
He used to play violin, flute, and clarinet. He was loving,
caring, hardworking, and very responsible person. Schrab
was very compassionate person and it was a norm for him
to put others first. In School he used to teach other
students who needed extra help, and was in charge of
computer lab.
He absolutely loves animals and treated them better than
most.
He started working when he was 16 years old , to take care
of some   of 1:18-cr-00340-LGS
       Case  his needs and notDocument
                               putting any
                                       437-2burden   on me. Page 15 of 32
                                              Filed 01/07/21
Sohrab and I had built up a great mother and son
relationship and we are very close. He grew up very quick,
and felt so responsible to take care of me and later on my
parents after they immigrated to the US. He genuinely was
concern about our family and our well-being . Schrab was
always likable and when asked about his interests and
opinions he was able to rationally explain his ideas about
them in ways far beyond those of his age. He has a great
sense of humor and loves to make people laugh and make
them happy. My mother always use to tell him that he
would be a wonderful boyfriend because of his sensitivity
and his devotion to what he loved.

Sohrab has a lot of potential and to see that die absolutely
crushes me.
He is extremely bright, and since this case happened all of
the good potential, that I mentioned before is still there,
buried inside. He is hurting more than anyone of us
imagine, and yet is adapting to an extremely unpleasant
situation. He is polite and considerate to those who have
contact with him. He is realistic about his situation, yet
remains hopeful that he will find something positive in it.

He does have plans for the future and has discussed with
me his ideas of becoming a productive member of society.
I believe what he needs is the hope that he has a chance
of achieving these goals.

Sohrab has expressed his deepest regret about the
offending and he is incredibly remorseful, and willing to do
whatever it takes to make reparations. But to do so, he
needs you to give him an opportunity to get a second
chance. I recognize that Schrab broke the law, and so
does he, but all the while I am convinced that he is a
descent person at the core. He just needs more people to
believe in him so that he can become the person I know
he can be.

Sincerely,         /
 ~ -fop ( (J✓u
Forouzan Pooladi
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 16 of 32




                  EXHIBIT A.23
       Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 17 of 32



November 1, 2020

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re: Sohrab "Sam" Sharma

To the Honorable Lorna Schofield:

My name is Hoda Pooladi. I am Sohrab Sharma's aunt and I have known Sohrab since his birth. I
understand that my nephew is being sentenced, and I wanted to share some information about him.

Sohrab is a good-natured person. He is caring of people around him and he is always willing to help. For
instance, while he lived in New York, he was always caring of my aging parents who were recent
imm igrants to United States. He always helped them with their day to day needs, from taking them to
their grocery shopping to their medical appointments. He is truly caring of others around hlm.

While I'm very sad about current circumstances surrounding Sohrab, I'm confident that he has learned
from his mistake and that once again he will be a positive and contributing member of society.

Sincerely,



Hoda Pooladf


San Diego, CA 92119
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 18 of 32




                  EXHIBIT A.24
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 19 of 32




lfonorabh! 1 oma ·. Schofield
Uni ted ·late~ Distric-1 1urt .lndgc
S )t1lh1::ro Di , trict of New 'l'<wk
  0 Foley . 4uarc
   ew urk. Y 10007

·10: 1-lonornblc: Lornn li . ScholidJ:


 y ntunt: is Mohwrum l\1nladi. I am . oltr;.ih ·1i:1rm:i's grandmt'llll'I'. I k11uw , uhra h since binh.
He i my li rsl b m grandkid. I [c has n spcl'ial pince in my heart. ::rnJ love him s11 cknrly.


My late husband 11d I imrnigrtited to The US for nppmtu11i1y tn have helter life ;ind he with our
litmily. My daughter nnd Snhrah· · loll11,:r gil l divorced nml th::i.L 1ook_ a luol un him. I k always Celt
r · po11 ible to lake care of us and his mom. Well.' t' lo Iivc all toge1her. 'ohrnb had a great l1011J
and relationship with hi~ grandpa ,111d I and hi~ grandpa wns hi~ r< le modt'I allcr hi~ dad . I le
a.lways wantl~d us to be cnmf' 11able. taking care o[ Hnd content. t uight. when hc wou ld •omc
bu k from w rk, we use In have dinocr logethcr and he would tdl u~ ab ut bis da_ mid asked u~
ahtu ll ours. I le is a k.iud. -:aring. giving., 11CI ha · a. tro.ng sense of resp1msibility. 1!c alwiiy~ luvc
l help p ople. comm unity, an I hi~ fumi ly. I le is a very gcm.:r us yo\lng man wi th a hig. heart. I k
\ ould go oul ofhi:. way tu help people . I remcmhcr lflc winter. i1 wa:,, ~nowing er hc·,vily and
he wa!. gelliug ready lo go tn work. I wn. looki ng at the, indow :rnd was very\ rricd h \ he
l:,m Jriw, hut be said grandma l will be fine. ~ uddcnly J saw ~omcL)m:· le.JI un snow on the street
anJ c:ouldn ·1 ge1 up. I told him. In: r 111 Ill 1he door ! ga e him hi" j<.1c l ti. I k, e1\l tu help a
stranger who foll in sn,,, • he calleJ ambulance. t11t k )ff hh j:11:kcl. e,wcrcd llrnt ~lr:mgcr mid
s1ayc<l wi th him unti l the arnbul:mcc arrived :iml took him . I nm very prnud ur him.


I arn av nr l1f his court '!INC. lam '-llrC hi, he, rt w:i~ in :.i right place but he needed 3 hcllcr
gui lance. he ~ 1uld never inlentitlnally hurt m harm anyone . l k ha:; .i gentle soul ,rnJ a kind,
caring pcrsunalit While ii is unfort11n,1h: ihiit he has maJc sonic hiid dL·ci~ions, thu~ n:~ulting i,1
thi!> ca~e. Whil J wa~ surpri.-1::d tu he, r n till 111 iscmndud. it comes u~ 1w ~urpri~e that I j-,
rcildy to acccp1 resp11nsibility for hi~ 11ction . l hclicw llrnl a we owve lorwan.l. he will cmcrge a
betlcr p • 1 -1111. I k made a 111i~t.ikc and he is willing lo pAy Ji;r co11si.:qm:ncc!>. but pica ·e e m ·ith::r
tlrnt I, m 71 y at, nld , I ho est me l'11t1ritmic disc;i~es. With C ronavirou~ pandemic. and my
uo11 lition, I~ ou l<l like to he ahlc to ,cc hi~ lifo wrm, tv the het!t.:r. and l would he thcr • 1,1 ~cc it
My husband pas ed awa on Sep .2019 and placed a big scar in his hc:irt and bis lite. spc1.:i,tlly
Lhut 'ohrab Cl)t1\d 110 1 be lhi:rc \ ith u · :md alh:wl 1he t"unernl. I le lnv1.:d his granupa ,k-al'l .


ln short , Solu·nb cxl1rcssed deep e11se nt' rem m,e i11 making such a seri ms mistake am.I] bdicvc
io his abi lit tu pay hi kbt Lo society. nr\cl turn hi life arotmd. ifbe gcl~ a seconJ d1nnc1:.


Be ·1.



Mohtnram Pool. di
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 20 of 32




                  EXHIBIT A.25
  Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 21 of 32


Honorable Loma G. Schofield
United States Oistricl Court Judge
Southern District of New York
40 Foley Square
New York. NY I 0007


Re:        Sohr:ib "Sam" Shanna


Your 1Jonor,
My name il> fale l Ra1...1vi, I have beL:n a clistricr manager for eight ;:mJ a half years at Statbuck.s
Coffee Company. Prior jo th&t I w;,is Dircl'ror ofOpcrntiuns for devclupme:nt new markds unJ
overseeing upwards of 70 restaurants in 6 different tales.
1 met Sohrab 8 years ago after my move to New York. meeting and marrying rny wife. who is
Sohrab's mother.
From the day I met Sohrnb. I 1~11 in love with hi$ caring attitude. c11n1passion for others.
u.nrnatcbcd wo rk ethic and energy, devo1io n for serving o thers. helping evc1y()ne wh()m he came
across with aud his p&ssion for helping others.
At his young age. l re member him working very long hours thmughm1t the week withoul lwving
any time offw help bi~ mother and s upponing hi~ dderly grandparents whom he loved and loves
so much. As busy as Sohrab was with bis work. ht: ~Ull made sure to vi5it hii, gnmclparcnts every
week and assist Lhem with al] Lheir needs.
Sohrab pas!.ion for helping others was 001 Limited only for his family members. I k always saw
best in ever)'one whom he came across with and wantt'd to help them lo succeed.
Sohrab has made a 111istake, broken tJ1c law and he is in..:redibly rcmor,,cful and is willing to do
whatever it takes to make rcparaLions if possible. lo do lhat, he needs ybu to give him ;m
opportunity lo do so without the need for inc::irc<:rarion. I know ht: has learned frL)m hi~ mist,ikc
and developed skills that regard less of the challenges lhal he may face. he will make a belier
decision.
Your Honor, l hope that you consider the testimony in this letter beforr.: the court.
Siucerely,


Faze! Raavi
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 22 of 32




                  EXHIBIT A.26
          Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 23 of 32


Honorable Loma G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Your Honor,

       My name is Huma Riaz. I am currently a stay at home mother to my one year old and six-
week-old daughters. I was hired at Centra Tech on October 5, 2017 and worked there until
approximately April 2018.

       I started as a Customer Support Representative, answering service and product questions
through online chat and e-mail. At that time, I worked with another Customer Support
Representative and the Office Manager. I then was promoted to Office Manager. As Office
Manager, I was responsible for overall maintenance of the office, ordering supplies and
equipment, and administrative work.

       I soon became the Operations Manager, and worked under the supervision of Thomas
Warburton, who was the Chief Operations Officer. My main job responsibilities included
overseeing a team of seven Customer Support Representatives and I maintained the duties I had
as Office Manager as well. Due to my position in the company, I crossed paths with most of the
employees on a daily basis.

        Centra Tech was a fully operating company. I went into the office from Monday to
Friday, 9:00 a.m. to approximately 5:00 p.m. Most of the staff included web and software
developers and support. We were paid biweekly and the whole staff was well compensated. Sam
Sharma was a pleasure to work for, he was kind to his employees and a very hard worker. I
enjoyed working at Centra Tech, it was a very positive experience.


Sincerely,



HumaRiaz
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 24 of 32




                  EXHIBIT A.27
     Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 25 of 32


Honorable Lorna G Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New Yark, NY 10007

Re: Sohrab ''Sam" Sharma

Your Honor:

My name is Bishoy Shehata and I am living in the Netherlands.


I purchased and received the Centra Black Card, as well as the digital wallet and Centra
tokens. The reason I made the purchase was to get a cryptocurrency card that allowed
me to spend my cryptocu rrency at point of sale. I am tu lly aware of the misrepresentations
and subsequentcharges Mr. Sharma has plead guilty to.


My purchase of Centra Tokens was for use on the platform and not for speculative
use. I was very excited about the tech, the Centra wallet uses a proprietary system to
instantly convert 16+ cryptocurrencies to fiat, then instantly loaded on the card and you
can use World Wide!


There was a wallet web, wallet app, and Centra Card a very good tech. I received my
Centra Black Card and was working perfectly on stores and ATM withdraws here in The
Netherland. I was very happy with the Centra Black Card and walletapp and it was very
easy to convert Crypto to fiat. It worked like it was supposed to, the tech was Amazing.


I'm aware of the charges however, the Card and wallet/web and app were working, as it
was described in Centra Tech white paper and as was told by the Founders and Centra
team. Also the leadership and Vision of the founders' Sam and Bob which was very
good! They had good intentions.

I don't think the Centra tech founders Sam and Bob scammed us, the Centra Card I
received worked at all points of sale.

Yours sincerely,


Bishoy Shehata

9 day of November 2020
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 26 of 32




                  EXHIBIT A.28
   Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 27 of 32



                                                             November 3 , 2020



          Ronkonkoma, NY 11779

To:   Honorable Lorna G. Schofield
      United States District Court
      Judge southern District of New York
      40 Foley Square, New York, NY 10007


Honorable Judge Schofield,

My name is Naghmeh Taebi (also known as of Nikki Taebi). I am payroll
auditor. I am family friend of Sohrab Sharma and know them for about 15
years.I am aware of his court case and the accusations.

   Sohrab has always been a well-mannered, respectful , loving, and polite
 person. I know that he has been a caring, kind and taking care of his mother
 and his grand parents. He is making sure to put their needs before his.
   Sohrab has always been an upright character in the community, reliable,
 trustworthy and honest young man. He is a man of integrity and good moral,
 and extremely dedicate to his family, friends and community.
   Sohrab has always been a hard worker, responsible and focused person.

  I understand the seriousness of his shortfall of judgment, charges he is facing
 and the consequence of those. I truly believe that he is a good person without
 malicious intent and would ask to be given a second chance to turn his life
 around. I am sure he will learn from this experience and will not repeating it.
 Despite the current case, I still believe Sohrab Sharma to be an honorable
 individual, a valuable member of community and good human being.



  Sincerely,



  Naghmeh .~

   /,~$
,~L'f/.
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 28 of 32




                  EXHIBIT A.29
        Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 29 of 32



Honorable Lorna G Schofield,

United States District Judge

Southern District of New York

40 Foley Square

New York, NY 10007

RE: Sohrab Sam Sharma

Dear Judge Schofield

My name is Michael Tanner, currently residing in the Salt Lake City, UT area and have worked in the
payments industry for many years and in many capacities. When I met Sam Sharma, I was a Business
Development manager at Galileo Processing here in the SLC area. My role there was to work with
various card issuing banks, Visa, MasterCard, and many other vendors like card plastic production
vendors, KYC vendors, etc. My role was to help build card programs for many different kinds of card
program managers from payroll cards to straightforward debit cards that work just like a bank account,
to cards that settle in many currencies and so many other types and kinds of card programs. My main
means of income while at Galileo Processing was my commision that I made from selling the Galileo
processing platform to all of these partners that would launch and grow their card programs. I
happened to be the business development manager who worked all of Galileo's opportunities that had
any kind of cryptocurrency aspect to them as I had some knowledge of it, moreso than others on the
team. So, I was introduced to CentraTech through one of Galileo's issuing bank partners in New York
City, Metropolitan Commercial Bank (MCB). They are a very large and well respected card issuing bank
and at the time, they were the main issuing bank that would work with cryptocurrency companies that
wanted to issue a card product along with their crypto offering. We met in early August 2017 when
CentraTech was looking to add a Visa card program that allowed their users to spend directly from their
various cryptocurrency wallets.

Sam was my main contact while working on the CentraTech card program. While we worked together
to bring the card program to market, Sam was always a very professional and respectful young man. I
thoroughly enjoyed working with him. In the beginning of our working relationship I had to remind him
over and over that he did not have to call me ''Sir" or "Mr Tanner", that he could just call me Mike, like
everyone else did. I thought of him as a sharg young man who will go far in his future.

Cryptocurrency card programs at the time were still very new in the card industry. We worked with
MCB to bring the program to market and were on hold for many months. We waited while the various
compliance teams were OK with approving the program to go to market. It was a longer wait than what
I would say is "normal" for bringing a card program to market. I am aware that Sam has been indicted,
but not aware of all of the circumstances under which he is. But I do know that working with him was
always straightforward and not at anytime did I think he was doing anything illegal. He checked in with
me often on the progress of the program approval and it was just simply on hold waiting for compliance
approvals.

To close, from my perspective, we were working together to bring a card program live, which I did
everyday in my business development role at Galileo Processing. There was nothing unusual or different
        Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 30 of 32



about my dealings with Sam, other than the length of time it took for approval of the program. Again,
that was due to nature of cryptocurrency as a part of a card offering being so new at the time.



Thank you for taking the time to read my note.




~c
Mike Tanner
Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 31 of 32




                  EXHIBIT A.30
       Case 1:18-cr-00340-LGS Document 437-2 Filed 01/07/21 Page 32 of 32



Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10 007

Re: Sohrab Sharma

Dear Judge Schofield,

My name is Chase Zimmerman and I was an employee at Centra Tech within the marketing
department. Within my position, I was tasked with improving the reach and growing the customer
base of the brand, while increasing the project support in and around the community both online and
in-person. We also brought in a marketing firm out of Canada to assist with our strategies and projects.
Although I only worked at the company for a short period of time, throughout my experience within
the company, I never saw anything that gave me reason to doubt the overall company objectives. While
I was employed, Centra Tech gained a new CEO, who came from a very large exchange, which I believe
was Gemini. In addition, the company also hired new, key executives including a CFO with substantial
banking experience along with another individual from Visa (if I remember correctly), to ensure the
company was operating efficiently and compliantly.

Throughout my experience at Centra Tech, I was provided with updates from the core, executive team
showing substantial forward progression which always led me to believe in continual growth of the
company, across all fronts, including but not limited to, customer service efficiency improvements,
license additions, expansions into new regions and product improvements along with new features. I’d
also like to mention that the office was always buzzing in a positive way within all departments,
including the development team, graphics team, customer service team and executive team. From my
perspective, this was a company on the rise!

The reason I am writing this letter to you is to explain that it really looked to me that the foundational
team was really trying to establish a very reputable business with one goal in mind; to deliver a product
and customer experience that was truly exceptional. When looking back at the company now, I realize
there were misrepresentations, but I honestly don’t believe they were trying to do anything other than
deliver on their overall business objectives.

I hope this letter gives you some insight from a previous employee, who can provide a small glimpse of
what life was like within the Centra Tech corporation.

Thank you for your time,



Chase Zimmerman
